 1   Paul Rolf Jensen, CSB #154013
     JENSEN & ASSOCIATES
 2            Trial Lawyers
     650 Town Center Drive, Twelfth Floor
 3   Costa Mesa, California 92626
     (714)662-5528
 4   prj @j ensenlawyers.com
 5   Attorney for Plaintiffs ANDREW BARNETT and NAZANIN NAMAZI
 6
                                 ®niteb States ©isJtrict Court
 7
                                JSortliern JSifitrict ot California
 8
 9
     ANDREW BARNETT, an individual; and              ) CaseNo.: l:19-cv-05804-VC
10   NAZANIN NAMAZI, an individual,                  )
                                                     )
11            Plaintiffs,                            )
                                                     )
12                                               ) [Proposed] ORDER ON PLAINTIFFS’
     vs.                                         ) UNOPPOSED MOTION TO DISMISS
13                                               ) COMPLAINT FOR DAMAGES
     SARAH SHEVETT, an individual; EDWARD )
14   BARRY, an individual; BERNIE GARRIGAN, )
     an individual; KYLA TRJPODI, an individual; )
15   CHARLIE TRIPODI, an individual; THE         )
     LAND MAN OFFICE, a business organization )
16   of unknown form; and DOES 1-20, inclusive, )
                                                     )
17                                                   )
              Defendants.                            )
18
19
              Upon consideration of Plaintiffs’ Unopposed Motion to Dismiss Complaint for Damages, the
20
     motion is GRANTED and the case is dismissed WITHOUT prejudice.
21
22
     Dated: October 22, 2019
23                                                             UNITED STATES DISTRICT JUDGE
24
25
26
27         [Proposed] ORDER ON PLAINTIFFS’ UNOPPOSED MOTION TO DISMISS COMPLAINT FOR DAMAGES
28                                                       1
